DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
New claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 May 2021. Specifically Examiner note that the previously elected species requires at least a “D” shaped cross-section and claim 56 specifically requires at least a circular cross-section.

Claim Objections
Claim 57 is objected to because of the following informalities:  there should be an “and” at the end of line 7.  Appropriate correction is required.

Claim 59 is objected to because of the following informalities:  “of a the radial cross-wise dimension” should read “of the radial cross-wise dimension.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-38, 41, 53-55, and 61-62 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 53, and 61 each recite the limitation “configured to sealingly engage a first concentrically arranged component and a second concentrically arranged component” at the end of each claim. These limitations are indefinite as it is unclear whether they refer to the prior claimed “two concentrically arranged components” of the intended use of the preamble, or are additional components (e.g. must the seal be capable of use with two different sets of concentric components when installed?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “configured to sealingly engage a first of the two concentrically arranged components and a second of the two concentrically arranged components”.

Claim 41 recites the limitation “an interior surface of the tubular body”. This limitation are indefinite as claim 6, on which claim 41 now directly depends, does not recite “the tubular body”. Thus such lacks antecedent basis and it is unclear whether Applicant is newly claiming a tubular body or if Applicant intended that recitation to refer to a prior claimed limitation. Additionally as other independent claims, such as claim 34, recite a tubular body it is unclear 

Claims 35-38, 54-55, and 62 are indefinite at least by virtue of depending, directly or indirectly, on indefinite claims 34, 53, or 62 (respectively).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 59 recites all of the limitations of claim 57 verbatim (minus one minor informality) in lines 5-7 of claim 57, on which claim 59 depends, as such claim 59 fails to further limit claim 57.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, 10, 11, 13, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stork (US 6,146,435).
With regard to claim 6, Stork discloses a hollow annular seal (35) for installation within a groove (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) for sealing two concentric components (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) disposable in a subsea environment (as seen in Figs. 3, etc. by virtue of its shape and design it is capable of this intended use limitation in the preamble as it can be installed in some sort of subsea environment. Examiner notes this limitation does not require the seal to be capable of any specific sealing amount as there are a wide variety of subsea environments that are for example at or below atmospheric pressure), comprising: a cross-sectional profile (as seen in Fig. 3) having a substantially "D" shaped  exterior shape (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.) comprising a flat portion opposite a curved portion (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.), wherein the hollow annular seal further 

With regard to claim 7, Stork discloses that the exterior shape further comprises two sides opposite one another and extending between the flat portion and the curved portion (i.e. as seen in Fig. 3 the top and bottom side in the orientation of the page), wherein the two sides are one of (i) parallel to one another, (ii) angled with respect to one another, and (iii) oppositely arch-shaped with respect to one another (as seen in Fig. 3 they are angled or oppositely curved with respect to one another).

With regard to claim 10, Stork discloses that the exterior shape further comprises radii at intersections between the flat portion and the curved portion (as seen in Fig. 8 as the two sides 

With regard to claim 11, Stork discloses that the interior shape is substantially "D" shaped (as seen in Fig. 3) and further comprises two sides opposite one another (i.e. the top and bottom sides in the orientation of the page of Fig. 3) and extending between a flat portion and a curved portion of the interior shape (i.e. the left and right sides in the orientation of the page as seen in Fig. 3), wherein the two sides are one of (i) angled with respect to one another, and (ii) oppositely arch-shaped with respect to one another (as seen in Fig. 3 they are angled or oppositely curved with respect to one another).

With regard to claim 13, Stork discloses that the interior shape further comprises radii at intersections between the flat portion and the curved portion (as seen in Fig. 3 as the two sides (i.e. the top and bottom, see claim 11 above) are curved they thus have radii and they are located between the flat and curved portion).

With regard to claim 17, Stork discloses that the hollow annular seal is constructed of an elastomeric material (see claim 11 disclosing rubber, a known elastomer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 34-38, 41-42, 53-55, 57-62, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stork (US 6,146,435) alone.
With regard to claim 14, Stork fails to disclose that a cross-wise dimension of each aperture of the plurality of apertures is at least one-half of an inside dimension that defines a maximum size of the interior shape.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a cross-wise dimension of each aperture of the plurality of apertures is at least one-half of an inside dimension that defines a maximum size of the interior shape as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, 

With regard to claim 34, Stork discloses a hollow annular seal (35) for installation within a groove (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) for sealing two concentric components (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) disposed in a subsea environment (as seen in Figs. 3, etc. by virtue of its shape and design it is capable of this intended use limitation in the preamble as it can be installed in some sort of subsea environment. Examiner notes this limitation does not require the seal to be capable of any specific sealing amount as there are a wide variety of subsea environments that are at for example atmospheric pressure), comprising: a tubular body (i.e. the body of 35 as seen in Fig. 3) having a cross sectional profile comprising a first boundary defining an exterior surface of the tubular body and a second boundary defining an interior surface of the tubular body (as seen in Fig. 3 it has an exterior surface and interior surface, each defined by a boundary (as a surface is)); the exterior surface and the interior surface of the tubular body defining a side wall of the annular seal therebetween (as seen in Fig, 3); a hollow core space bounded by the interior surface of the tubular body (as seen in Fig. 3), wherein the hollow core space is configured to receive fluid therein (as all hollow spaces are and at least through apertures 38); a plurality of apertures (38), 
Stork appears to disclose that a maximum cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of an interior surface (i.e. the curved interior surface or the vertical interior surface respectively) of the tubular body is generally about three-fourths of a maximum cross-wise dimension (e.g. the overall horizontal or overall vertical direction of Fig. 3, respectively) of an exterior shape (i.e. outside shape shown in Fig. 3) of the tubular body (i.e. as seen in Fig. 3 as in both interpretations the overall inside dimension is less than the overall outside dimension to a degree that appears close to three quarters (e.g. due to the wall thickness shown in the cross-section), fails to explicitly disclose that a maximum cross-wise dimension of an interior surface of the tubular body is between one-fourth and three-fourths of a maximum 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum cross-wise dimension of an interior surface of the tubular body is between one-fourth and three-fourths of a maximum cross-wise dimension of an exterior shape of the tubular body as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness.

With regard to claim 35, the combination fails to explicitly disclose that a maximum dimension measured cross-wise of at least one of the plurality of apertures is at least as great as one-half a maximum dimension of the hollow core space of the annular seal.
Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness (i.e. when considering the cross-wise dimension of the apertures is the horizontal direction of Fig. 3).

With regard to claim 36, the combination fails to explicitly disclose that a maximum dimension measured cross-wise of a majority of the plurality of apertures is at least as great as one-half a maximum dimension of the hollow core space of the annular seal.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness (i.e. when considering the cross-wise dimension of the apertures is the horizontal direction of Fig. 3).


With regard to claim 37, the combination (Stork) discloses that the hollow annular seal comprises an elastomeric material (i.e. see claim 11 disclosing rubber, a known elastomer).

With regard to claim 38, the combination (Stork) discloses that exterior surface of the tubular body has a cross-sectional shape (as seen in Fig. 3) that is substantially "D" shaped (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.), with an exterior shape 

With regard to claim 41, the combination (Stork) appears to disclose that a maximum cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of an interior surface (i.e. the curved interior surface or the vertical interior surface respectively) of the tubular body is generally about three-fourths of a maximum cross-wise dimension (e.g. the overall horizontal or overall vertical direction of Fig. 3, respectively) of an exterior shape (i.e. outside shape shown in Fig. 3) of the tubular body (i.e. as seen in Fig. 3 as in both interpretations the overall inside dimension is less than the overall outside dimension to a degree that appears close to three quarters (e.g. due to the wall thickness shown in the cross-section), but Stork fails to explicitly disclose that a maximum cross-wise dimension of an interior surface of the tubular body is between one-fourth and three-fourths of a maximum cross-wise dimension of an exterior shape of the tubular body (i.e. as it is silent as to such exact dimensions).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum cross-wise dimension of an interior surface of the tubular body is between one-fourth and three-fourths of a maximum cross-wise dimension of an exterior shape of the tubular body as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness.

With regard to claim 42, the combination (Stork) appears to disclose that a maximum cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of the interior shape (i.e. the curved interior surface/shape or the vertical interior surface/shape respectively) of the hollow annular seal is generally somewhere in the range of approximately one-half of a maximum cross-wise dimension (e.g. the overall horizontal or overall vertical direction of Fig. 3, respectively) of an exterior shape (i.e. outside shape shown in Fig. 3) of the hollow annular seal (i.e. as seen in Fig. 3 as in both interpretations the overall inside dimension is less than the overall outside dimension to a degree that appears close to one-half (e.g. due to the wall thickness shown in the cross-section), but Stork fails to explicitly disclose that a maximum cross-wise dimension of an interior shape of the hollow annular seal is approximately one-half of a maximum cross-wise dimension of an exterior shape of the annular seal (i.e. as it is silent as to such exact dimensions).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum cross-wise dimension of an interior shape of the hollow annular seal is approximately one-half of a maximum cross-wise dimension of an exterior shape of the annular seal as a change in the Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness.

With regard to claim 53, Stork discloses a hollow annular seal (35) for installation within a groove (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) for sealing two concentric components (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) disposed in a subsea environment (as seen in Figs. 3, etc. by virtue of its shape and design it is capable of this intended use limitation in the preamble as it can be installed in some sort of subsea environment. Examiner notes this limitation does not require the seal to be capable of any specific sealing amount as there are a wide variety of subsea environments that are at for example atmospheric pressure), comprising: the hollow annular seal having a cross sectional profile (i.e. as seen in Fig. 3) comprising an exterior surface (i.e. as seen in Fig. 3 the surface defining the outside 
Stork appears to disclose that a maximum cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of an interior shape (i.e. the curved interior surface or the vertical interior surface respectively) of the hollow annular seal is generally about three-fourths of a 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum cross-wise dimension of an interior shape of the hollow seal is between one-half and three-fourths of a maximum cross-wise dimension of an exterior shape of the hollow seal as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), 

With regard to claim 54, the combination (Stork) discloses that a maximum cross-wise dimension of an interior shape of the hollow annular seal is at least as great as one-half of a maximum cross-wise dimension of an exterior shape of the hollow annular seal (i.e. as detailed in the rejection of claim 53 above the modification was between one-half and three-fourths). 

With regard to claim 55, the combination (Stork) discloses that exterior surface has a cross-sectional shape (as seen in Fig. 3) that is substantially "D" shaped (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.) and defines the exterior shape which comprises a flat portion opposite a curved portion (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.).

With regard to claim 57, Stork discloses a hollow annular seal (35) for installation within a groove (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) for sealing two concentric components (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) disposed in a subsea environment (as seen in Figs. 3, etc. by virtue of its shape and design it is capable of this intended use limitation in the preamble as it can be installed in some sort of subsea environment. Examiner notes this limitation does not require the seal to be capable of any specific sealing amount as there are a wide variety of subsea environments that are at for example atmospheric pressure), comprising: a cross-sectional profile (as seen in Fig. 3) having a substantially "D" 
Stork appears to disclose that a radial cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of an interior shape (i.e. the curved interior surface or the vertical interior 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum cross-wise dimension of an interior shape of the hollow seal is between one-half and three-fourths of a maximum cross-wise dimension of an exterior shape of the hollow seal as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), 

With regard to claim 58, the combination fails to explicitly disclose that a maximum dimension measured cross-wise of a majority of the plurality of apertures is at least as great as one-half a maximum dimension of the hollow core space of the annular seal.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum dimension measured cross-wise of a majority of the plurality of apertures is at least as great as one-half a maximum dimension of the hollow core space of the annular seal as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness (i.e. when considering the cross-wise dimension of the apertures is the horizontal direction of Fig. 3).

With regard to claim 59, the combination discloses that the radial cross-wise dimension of the interior shape of the hollow annular seal is between one-fourth and three-fourths of a the radial cross-wise dimension of the substantially "D" shaped exterior shape of the hollow annular seal (as detailed in the above rejection of claim 60 the modification discloses such).

With regard to claim 60, the combination discloses that the radial cross-wise dimension of the substantially "D" shaped exterior shape of the hollow annular seal is approximately one-half of the radial cross-wise dimension of the interior shape of the hollow annular seal (as detailed in the above rejection of claim 60 the modification discloses such).

With regard to claim 61, Stork discloses a hollow annular seal (35) installed within a groove (as seen in Figs. 1, etc. the seal 35 is installed in a recess portion that can be considered a groove) for sealing two concentric components (as seen in Figs. 3, etc. by virtue of its shape it is capable of this intended use limitation in the preamble) disposable in a subsea environment (as seen in Figs. 3, etc. by virtue of its shape and design it is capable of this intended use limitation in the preamble as it can be installed in some sort of subsea environment. Examiner notes this limitation does not require the seal to be capable of any specific sealing amount as there are a wide variety of subsea environments that are for example at or below atmospheric pressure), comprising: a cross-sectional profile (as seen in Fig. 3) having a substantially "D" shaped  exterior shape (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.) comprising a flat portion opposite a curved portion (as seen in Fig. 3, described in column 1 lines 66 to column 2 line 2, etc.), wherein the hollow annular seal further comprises an interior shape 
Stork appears to disclose that a radial cross-wise dimension (e.g. the horizontal or vertical direction of Fig. 3) of an interior shape (i.e. the curved interior surface or the vertical interior surface respectively) of the hollow annular seal is generally about three-fourths of a radial cross-wise dimension (e.g. the overall horizontal or overall vertical direction of Fig. 3, respectively) of an exterior shape (i.e. outside shape shown in Fig. 3) of the hollow annular seal (i.e. as seen in Fig. 3 as in both interpretations the overall inside dimension is less than the overall outside dimension to a degree that appears close to three quarters (e.g. due to the wall thickness shown in the cross-section), fails to explicitly disclose that a radial cross-wise dimension of an interior shape of the hollow seal is between one-fourth and three-fourths of a radial cross-wise dimension of an exterior shape of the hollow seal (i.e. as it is silent as to such dimensions).
Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness.

With regard to claim 62, the combination fails to explicitly disclose that a maximum dimension measured cross-wise of a majority of the plurality of apertures is at least as great as one-half a maximum dimension of the hollow core space of the annular seal.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Stork such that a maximum dimension measured cross-wise of a majority of the plurality of apertures is at least as great as Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of making the seal harder to deform through increased wall thickness (i.e. when considering the cross-wise dimension of the apertures is the horizontal direction of Fig. 3).

Response to Arguments
Applicant's arguments with respect to claims 6-7, 10-11, 13-14, 17, 34-39, 41-42, and 53-55, 57-62 have been considered but are moot in view of the new ground(s) of rejection.  In so much as they may apply to the current grounds of rejection (above) Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
At the outset Examiner notes that as only the Stork reference is presently relied upon. Applicant’s first argument against the Stork reference with regard to claim 6 is essentially that Stork fails to disclose fluid disposed in the hollow core. This argument is not persuasive since, as 
Regarding the argument that Stork fails to disclose various ratios of radial/maximum cross-wise dimensions of the interior to exterior shape or the apertures to the hollow core, Examiner notes that theses arguments are not persuasive as they are rejected under the above new 103 rejections above, wherein they are obvious over Stork, rather than anticipated by Stork.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675